Citation Nr: 1710597	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  01-01 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to an initial disability rating excess of 10 percent for the lumbar spine disability from June 13, 1997 to July 6, 2011, in excess of 20 percent from July 6, 2011 to January 19, 2012, and in excess of 40 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for the cervical spine disability from June 13, 1997 to February 12, 2008, in excess of 20 percent from February 12, 2008 to July 20, 2011, and in excess of 30 percent thereafter.

4.  Entitlement to an initial (compensable) disability rating for right lower extremity radiculopathy from June 13, 1997 to October 22, 2011, in excess of 10 percent from October 22, 2011 to January 19, 2012, and in excess of 20 percent thereafter.

5.  Entitlement to an initial (compensable) disability rating for the right foot disability.



6.  Entitlement to an effective date earlier than June 22, 2006 for the award of service connection for bilateral upper extremity radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1994 to June 1997.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1999, February 2008, October 2008, April 2010, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2006, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired from the Board at a videoconference Board hearing.  A transcript of the hearing is of record.  

In May 2006, the Board denied, in pertinent part, the issues of an initial rating in excess of 10 percent for the lumbar spine disability and service connection for a bilateral wrist disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to a February 2008 Joint Motion for Partial Remand (Joint Motion) on the basis that neurological symptomatology was not addressed and there was inadequate explanation as to why the Veteran was not entitled to a medical examination for the service connection appeal. 

Thereafter, the VLJ who conducted the February 2006 Board hearing retired.  Thereafter, the Veteran was advised of hearing options.  In April 2008, he initially responded that he did not want to have another Board hearing.   

In September 2008, the Board, in pertinent part, remanded the issues of an initial disability rating in excess of 10 percent for service-connected lumbar spine disability and service connection for a bilateral wrist disability for further VA examination of the lumbar spine disability and a VA examination with a medical opinion for the claimed bilateral wrist weakness, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, VA examinations were performed in January 2009.  Because the VA examiner noted that there was no diagnosis for the bilateral wrists, no medical opinion was provided.    

In November 2010, the Board remanded the issues involving a higher initial rating for the lumbar spine disability and bilateral wrist weakness in order to satisfy the Veteran's request for a videoconference Board hearing.  Pursuant to the Board's remand directives, the AOJ scheduled a videoconference Board hearing for April 2013; however, the Veteran did not appear for the hearing or request postponement.  For these reasons, the Board finds that the Veteran's request for another Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In August 2013, the Board remanded the issues on appeal for updated VA and private treatment records, VA spine and foot examinations, and subsequent readjudication of the appeal.  In September 2013, additional (i.e., updated) VA treatment records were obtained, and VA spine and foot examinations were performed.  In June 2014, a supplemental VA medical opinion pertaining to the bilateral wrist disability was obtained.  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  A right wrist injury was manifested during service.  

2.  There was no left wrist injury or disease during service.

3.  The current bilateral wrist disability was manifested many years after service and is not causally or etiologically related to service.

4.  From June 13, 1997 to October 22, 2011, the lumbar spine disability was manifested by forward flexion ranging from 70 to 90 degrees, a combined range of motion ranging from 220 to 240 degrees, mild tenderness along the lumbosacral spine with flare-ups alleviated by stretching exercises, muscle spasm resulting in an abnormal spinal contour, and intermittent symptoms of lower extremity radiculopathy.

5.  From October 22, 2011 to January 19, 2012, the lumbar spine disability was manifested by painful motion with forward thoracolumbar flexion limited to 30 degrees, and a combined range of motion of 165 degrees.  

6.  From January 19, 2012, forward, the lumbar spine disability was manifested by painful motion with forward thoracolumbar flexion limited to 20 degrees, and no ankylosis.

7.  From June 13, 1997 to February 12, 2008, the cervical spine disability was manifested by cervical spine tenderness on palpation, forward cervical flexion of 45 degrees, and a combined range of cervical motion of 235 degrees; from June 22, 2006, pain and numbness and decreased muscle strength and decreased sensation in the bilateral upper extremities.


8.  From February 12, 2008 to July 20, 2011, the cervical spine disability was manifested by painful motion, cervical spine tenderness on palpation, spasm and guarding resulting in an abnormal spinal contour, and no ankylosis.

9.  From July 20, 2011, forward, the cervical spine disability was manifested by cervical spine tenderness on palpation, forward cervical flexion of 12 degrees, and a combined range of cervical motion of 114 degrees, and no unfavorable cervical ankylosis.  

10.  From June 13, 1997 to October 22, 2011, the symptoms of radiating right leg pain associated with right lower extremity radiculopathy occurring only intermittently and during periods of severe low back pain flare-up throughout the period amount to less than a mild level of impairment; the symptoms are specifically contemplated in the 20 percent rating under the former Diagnostic Code 5293 from June 13, 1997 to July 6, 2011.  

11.  From October 22, 2011 to January 19, 2012, the right lower extremity radiculopathy was manifested by intermittent symptoms of pain and hypoactive reflexes, with no other sensory, muscle, or motor deficit.

12.  From January 19, 2012, forward, the right lower extremity radiculopathy was manifested by constant and moderate to severe pain and mild paresthesias and numbness in the right lower extremity, hypoactive reflexes in the right knee, with no other sensory deficit and no muscle or motor deficit.

13.  From June 13, 1997, forward, the evidence shows minimal or mild hallux valgus deformity with a small Achilles calcaneal spur and no history of surgery.

14.  There is no communication received prior to June 22, 2006, which established an informal or formal claim of service connection for bilateral upper extremity radiculopathy.



15.  The Veteran reported had three years of college education and has relevant work experience as a self-employed massage therapist and insurance salesman.

16.  From July 20, 2010, the service-connected disabilities are the bladder disability, rated at 40 percent; the lumbar spine disability, now rated at 20 percent from June 13, 1997 to January 19, 2012, and at 40 percent thereafter; migraines, rated at 10 percent from June 13, 1997 to February 12, 2008, and at 30 percent thereafter; the cervical spine disability, rated at 10 percent from June 13, 1997 to February 12, 2008, 20 percent from February 2008 to July 20, 2011, 30 percent thereafter; the left upper extremity radiculopathy, rated at 20 percent from June 22, 2006; right upper extremity radiculopathy, rated at 20 percent from June 22, 2006; the left knee disability, rated at 10 percent from June 13, 1997 to October 6, 2009, and at 20 percent from October 6, 2009, thereafter; left lower extremity radiculopathy, rated at 10 percent from October 22, 2011 to January 19, 2012, and rated at 20 percent from January 19, 2012; right lower extremity radiculopathy, rated at 0 percent from June 13, 1997 to October 22, 2011, rated at 10 percent from October 22, 2011 to January 19, 2012, and rated at 10 percent thereafter; left foot disability, rated at 10 percent; the right knee disability, rated at 10 percent from July 7, 1998; costochondritis, rated at December 13, 2004; traumatic brain injury, rated at 10 percent from October 23, 2008; and the right foot disability, rated at 0 percent.  The combined disability rating is 70 percent from June 13, 1997 to June 22, 2006, 80 percent from June 22, 2006 to February 12, 2008, and at 90 percent thereafter. 

17.  The Veteran was not unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist disability are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, and no higher, for the lumbar spine disability are met for the period from June 13, 1997 to July 6, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5293 (2002).

3.  The criteria for an initial disability rating in excess of 20 percent for the lumbar spine disability are not met or approximated for the period from July 6, 2011 to October 22, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5243 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 40 percent for the lumbar spine disability are met for the period from October 22, 2011 to January 19, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5243 (2016).

5.  The criteria for an initial disability rating in excess of 40 percent for the lumbar spine disability are not met or approximated for the period from January 19, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5243 (2016).

6.  The criteria for an initial disability rating in excess of 10 percent for the cervical spine disability are not met or approximated from June 13, 1997 to February 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5293 (2002).

7.  The criteria for an initial disability rating in excess of 20 percent for the cervical spine disability are not met or approximated from February 12, 2008 to July 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5243 (2016).



8.  The criteria for an initial disability rating in excess of 30 percent for the cervical spine disability are not met or approximated from July 20, 2011, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5243 (2016). 

9.  The criteria for an initial (compensable) disability rating for right lower extremity radiculopathy are not met or approximated from June 13, 1997 to October 22, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.71a, DC 8720 (2016).

10.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy are not met or approximated from October 22, 2011 to January 19, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DC 8720 (2016).

11.  The criteria for an initial disability rating in excess of 20 percent for right lower extremity radiculopathy are not met or approximated from January 19, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8720 (2016).

12.  The criteria for an initial (compensable) disability rating for the right foot disability are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 5280 (2016).

13.  The requirements for an effective date earlier than June 22, 2006 for the award of service connection for bilateral upper extremity radiculopathy are not met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

14.  The criteria for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in the October 2008, September 2009, and October 2011 notice letters, the RO advised the Veteran of what the evidence must show to substantiate the service connection and TDIU claims, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits are established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Any timing error was cured by way of issuance of proper notice followed by readjudication of the appeal. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the presiding VLJ identified the issues then on appeal and posed several questions throughout the hearing in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected lumbar spine disability, as well as the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed bilateral wrist disability.  The Veteran also provided testimony regarding unemployability.  During the course of the hearing, no missing evidence was identified.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  Records from the Social Security Administration (SSA) were obtained and are of record.

The RO provided the Veteran with numerous VA examinations from July 1997 to September 2013 and obtained a June 2014 VA medical opinion on the claimed wrist disability.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

During the course of the appeal, the Veteran was diagnosed with bilateral wrist tendonitis.  See September 2013 VA examination report (noting that the Veteran has no diagnosable wrist condition after a thorough and complete examination, including testing for both tendonitis and carpal tunnel syndrome); but see February 1999 VA examination report (diagnosing bilateral wrist tendonitis); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).  Tendonitis is not a "chronic disease" under 38 C.F.R. 
§ 3.309(a), the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis for a Bilateral Wrist Disability

After review of all the lay and medical evidence of record, the Board finds that a right wrist injury was manifested during service.  In November 1994, the Veteran received treatment for right wrist pain due to overuse and was put on a profile with no physical training for ten days.  Because treatment for a right wrist injury is noted in the service treatment records, there is evidence of a right wrist injury during service.

The weight of the evidence is against a finding of a left wrist injury or disease during service.  The service treatment records are absent of any report, complaint, diagnosis, or treatment for a left wrist injury or any left wrist problem.  At the January 1997 Medical Evaluation Board/Physical Evaluation Board service examination, clinical evaluation of the left upper extremity was normal.  

Although the Veteran has reported that he sustained a left wrist sprain during service and another right wrist injury in June 1995 during service, the account is not credible and is of no probative value.  The service treatment records are complete, show in-service treatment for various orthopedic problems, including the November 1994 right wrist injury and back and neck problems, no right wrist injury or problems after November 1994 or any left wrist problems throughout service, the upper extremities were clinically evaluated at the January 1997 MEB/PEB service examination and determined to be normal, and the Veteran reported back, neck, and leg pain with no mention of any wrist problems on the January 1997 service report of medical history, the Board finds that a left wrist injury and a left wrist disease or any further right wrist injury after November 1994 or right wrist disease are conditions that would have ordinarily been recorded during service, if had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no left wrist injury or disease and no right wrist injury or disease after November 1994, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of left wrist injury or left wrist disease or any further right injury after November 1994 or right wrist disease during service.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board next finds that the weight of the evidence is against finding that the current bilateral wrist disability, which first manifested years after service separation, is otherwise causally or etiologically related to service.  At the January 1997 Medical Evaluation Board/Physical Evaluation Board service examination, the clinical evaluation of the bilateral upper extremities was normal.  The earliest post-service evidence of a bilateral wrist disability is shown in 1999, approximately two years after service separation.  See February 1999 VA examination report (diagnosing bilateral wrist tendonitis).  Considered together with the absence of any in-service right wrist problems after the November 1994 treatment or at service separation and the absence of any left wrist problems during service or at service separation, the absence of evidence of complaint or diagnosis of bilateral wrist problems until approximately two years after service is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

There is no medical opinion of record suggesting a nexus or causal relationship between a current bilateral wrist disability to service.  Any medical opinion purporting to relate a current left wrist disability to service would necessarily be speculative because it would purport to relate the current left wrist disability to something that did not in fact occur in service (i.e., a left wrist injury or disease).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Furthermore, in light of the five-year gap between the in-service right wrist injury and the diagnosis of right wrist tendonitis, the fact that the wrist diagnosis in 1999 involved both wrists when there was no in-service left wrist injury or disease, and the Veteran's credible report of periodic or occasional right wrist symptoms, any medical opinion purporting to relate the current right wrist disability to service would be speculative and of no probative value because it would be based on the inaccurate factual premise of continuous right wrist symptoms after the 1994 right wrist injury and in-service left wrist injury or disease.   

Although the Veteran has asserted that the current bilateral wrist disability is related to service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the likelihood of a causal relationship to service when the facts show that there was a right wrist injury in November 1994 with no further in-service treatment, no in-service left wrist injury or disease, and a bilateral wrist disability was first manifested years after service.  

The etiology of tendonitis is a complex medical question that requires knowledge of the musculoskeletal system, including the ability to distinguish between various diagnoses involving the wrist, and is beyond the scope of knowledge of a lay person.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

In this case, the weight of the lay and medical evidence is against a finding of a causal or nexus relationship between the bilateral wrist disability and service.  The Veteran's purported lay opinion that the current bilateral wrists disability was caused or otherwise related to service is of no probative value.  

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bilateral wrist disability; therefore, the appeal is denied. 

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).



Initial Disability Rating Analysis for the Lumbar Spine Disability

The lumbar spine disability is rated at 10 percent from June 13, 1997 to July 6, 2011, 20 percent from July 6, 2011 to January 19, 2012, and 40 percent thereafter, under the criteria found at 38 C.F.R. § 4.71a, DC 5242 for lumbar degenerative joint disease.  Given the diagnosis of lower extremity radiculopathy, which is analogous to sciatica, the Board finds that the lumbar spine disability is more appropriately rated as intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

During the course of this appeal, the criteria for rating spine disabilities were revised in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454 -51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating IVDS were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)). 

The revised rating criteria for IVDS were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran is entitled to resolution of his claim under the criteria that are more to his advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).



Former Rating Criteria for Spine Disabilities

Under DC 5293 for IVDS, a 10 percent rating is provided when the evidence shows mild impairment due to IVDS.  A 20 percent rating is provided when the evidence shows moderate impairment with recurrent attacks due to IVDS.  A 40 percent rating is provided when the evidence shows severe impairment with recurrent attacks with intermittent relief.  A 60 percent rating is provided when the evidence shows pronounced impairment with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  This is the maximum disability rating allowed under DC 5293.  

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).  Moreover, guidance can be obtained from the revised regulations.

Although the former rating criteria for spine disabilities did not define normal range of motion for the spine, the revised regulatory criteria are based on medical guidelines in existence since 1984; therefore, there is no inconsistency in the guidance pertaining to range of motion under the former rating criteria as compared to the revised rating criteria.

Revised Rating Criteria for Spine Disabilities

Under the revised rating schedule, IVDS (preoperatively or postoperatively) is to be rating either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). 

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a higher initial rating for the lumbosacral spine disability is warranted based on incapacitating episodes for any period.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  In this case, the evidence does not show any physician-prescribed bed rest for a period of at least six weeks due to symptoms of back disability during a 12 month period at any time during any portion of the initial rating period from June 13, 1997, forward; therefore, the criteria for a higher initial rating for the lumbar spine disability based on incapacitating episodes have not been met or approximated for any period.  
38 C.F.R. §§ 4.3, 4.7. 




Rating Based on the General Rating Formula for Spine Disabilities

Under General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

From June 13, 1997 to July 6, 2011 and from July 6, 2011 to October 22, 2011

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the lumbar spine disability more closely approximates the criteria for an initial rating of 20 percent under the former DC 5243 for IVDS from June 13, 1997 to July 6, 2011.  During this portion of the initial rating period, there is evidence showing that the lumbar spine disability was manifested by forward flexion ranging from 70 to 90 degrees, a combined range of motion ranging from 220 to 240 degrees, and mild tenderness along the lumbosacral spine with flare-ups alleviated by stretching exercises.  This evidence, particularly regarding the limitation of thoracolumbar spine motion, is consistent with the 10 percent rating criteria.  There is also evidence that the lumbar spine disability is manifested by muscle spasm and an abnormal spinal contour during the rating period, which approximates the 20 percent rating criteria.  See, e.g., July 1997, February 1999, and August 2001 VA medical examination reports; see also March 1996 service medical record (noting persistent back pain the lumbosacral area and a hyperlordotic lumbosacral curve); August 1996 service medical record (noting low back pain and moderate hyperlordosis); January 2007 private radiographic report (reporting low back pain and demonstrating 10 degrees excess lumbar lordosis); August 2007 private pain clinic note (noting tenderness and muscle spasm of the lumbar spine at the L3-4 level).  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture for the lumbar spine disability approximates a lumbar spine disability manifested by muscle spasm or guarding severe enough to result in an abnormal spinal contour so that the 20 percent schedular rating criteria under DC 5243 are met for this portion of the rating period.    

An initial rating in excess of 20 percent under DC 5243 is not warranted for the portion of the rating period from June 13, 1997 to July 6, 2011, as well as for the portion of the rating period from July 6, 2011 to October 22, 2011 (i.e., when the lumbar disability is also rated at 20 percent).  Because the evidence shows no forward flexion of the thoracolumbar spine limited to 30 degrees or less and no ankylosis of the entire thoracolumbar spine during either period, the criteria for an initial rating in excess of 20 percent rating are not met or approximated.  

The Board has also considered whether the criteria for a higher initial disability rating are met or approximated under the former rating criteria for IVDS (DC 5293) from June 13, 1997 to October 22, 2011.  As noted above, the lumbar spine disability was manifested by forward flexion ranging from 70 to 90 degrees, a combined range of motion ranging from 220 to 240 degrees, mild tenderness along the lumbosacral spine with flare-ups alleviated by stretching exercises, and muscle spasm resulting in an abnormal spinal contour.  Also, there were only intermittent symptoms of pain associated with right and left lower extremity radiculopathy during the period.  In consideration thereof, the Board finds that the overall disability picture amounts to no more than moderate impairment due to IVDS so that a 20 percent rating under DC 5293 is warranted from June 13, 1997 to October 22, 2011.  Although a 20 percent rating is warranted under both the former and revised rating criteria, only the former rating criteria can be applied to the entire portion of the rating period from June 13, 1997 to October 22, 2011. 

Rating Period from October 22, 2011 to January 19, 2012

From October 22, 2011 to January 19, 2012, the evidence is in equipoise on the question of whether the criteria for an initial rating of 40 percent under DC 5243 are for this portion of the rating period.  During the rating period, the lumbar spine disability was manifested by painful motion with forward thoracolumbar flexion limited to 30 degrees, and a combined range of motion of 165 degrees.  See October 2011 VA examination report.  This level of impairment is consistent with a 40 percent schedular rating criteria under DC 5243; therefore, the criteria for an initial rating of 40 percent under DC 5243 for the lumbar spine disability are met for this portion of the rating period.

An initial rating in excess of 40 percent under DC 5243 for the lumbar spine disability is not warranted for the portion of the rating period from October 22, 2011 to January 19, 2012.  Throughout this portion of the rating period, the evidence shows no unfavorable ankylosis of the entire thoracolumbar spine or entire spine; therefore, the criteria for an initial rating in excess of 40 percent rating are not met for any portion of the rating period.  

The Board has also considered whether the criteria for an initial disability rating in excess of 20 percent for the lumbar spine disability are met or approximated under the former rating criteria for IVDS (DC 5293) from October 22, 2011 to January 19, 2012.  During the rating period, the lumbar spine disability was manifested by painful motion with forward thoracolumbar flexion limited to 30 degrees, and a combined range of motion of 165 degrees with intermittent symptoms of pain and hypoactive reflexes in the lower extremities.  In consideration thereof, the Board finds that the overall disability picture amounts to severe impairment due to IVDS so that a 40 percent rating under DC 5293 is warranted for the period.  Because Veteran has separate 10 percent ratings for the right and left lower extremity radiculopathies, in addition to the now 40 percent for the lumbar spine disability, under the revised DC 5243, it is more advantageous to rate the lumbar spine disability under the revised rating criteria (i.e., DC 5243). 

Rating Period from January 19, 2012, forward

From January 19, 2012, forward, an initial rating in excess of 40 percent for the thoracic spine disability is not warranted under the general rating criteria for spine disabilities for any period.  Although there is some limitation of forward flexion of the thoracolumbar spine (i.e., limited to 20 degrees), the evidence shows no ankylosis of the thoracolumbar spine (i.e., joint immobility and consolidation of a joint) or the entire spine.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The level of impairment demonstrated during the period is consistent with a 40 percent schedular rating criteria under DC 5243; therefore, the criteria for a rating in excess of 40 percent under DC 5243 for the thoracic spine disability are not met or approximated for this portion of the rating period.

The Board has also considered whether the criteria for an initial disability rating in excess of 40 percent are met or approximated under the former rating criteria for IVDS (DC 5293) from January 19, 2012, forward.  During the period, the lumbar spine disability was manifested by forward flexion of the thoracolumbar spine limited to 20 degrees with no ankylosis or constant and moderate to severe pain and mild paresthesias and numbness in the lower extremities and hypoactive reflexes.  In consideration thereof, the Board finds that the overall disability picture amounts to severe impairment due to IVDS and is consistent with the 40 percent rating criteria under DC 5293.  Because the lumbar spine disability Veteran has separate 20 percent ratings for the right and left lower extremity radiculopathies, in addition to the 40 percent for the lumbar spine disability for this portion of the rating period, it is more advantageous to rate the lumbar spine disability under the revised rating criteria (i.e., DC 5243). 

Initial Rating Analysis for the Cervical Spine Disability

The cervical spine disability is rated at 10 percent from June 13, 1997 to February 11, 2008, 20 percent from February 20, 2008 to July 19, 2011, and 30 percent thereafter, under the criteria found at 38 C.F.R. § 4.71a, DC 5237 for cervical strain.  Given the past diagnosis of cervical degenerative disc disease (see June 2011 private chiropractic note), the Board finds that the cervical spine disability is more appropriately rated under DC 5243 for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts, 5 Vet. App. at 538. 

During the course of the appeal, the rating criteria for spine disabilities were revised.  Under the revised rating criteria, the Veteran's IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome (IVDS Formula) based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

Former Rating Criteria for Spine Disabilities

Under DC 5293 for IVDS, a 10 percent rating is provided when the evidence shows mild impairment due to IVDS.  A 20 percent rating is provided when the evidence shows moderate impairment with recurrent attacks due to IVDS.  A 40 percent rating is provided when the evidence shows severe impairment with recurrent attacks with intermittent relief.  A 60 percent rating is provided when the evidence shows pronounced impairment with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  This is the maximum disability rating allowed under DC 5293.  

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).  Moreover, guidance can be obtained from the revised regulations.

Although the former rating criteria for spine disabilities did not define normal range of motion for the spine, the revised regulatory criteria are based on medical guidelines in existence since 1984; therefore, there is no inconsistency in the guidance pertaining to range of motion under the former rating criteria as compared to the revised rating criteria.

Rating Based On Incapacitating Episodes

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). 

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a higher initial rating for the cervical spine disability is warranted based on incapacitating episodes for any portion of the rating period because the evidence does not show physician-prescribed bed rest for a period of at least six weeks due to symptoms of the cervical spine disability during a 12 month period at any time during any portion of the initial rating period from June 13, 1997, forward; therefore, the criteria for a higher initial rating for the cervical spine disability based on incapacitating episodes have not been met or approximated for any portion of the rating period.  38 C.F.R. §§ 4.3, 4.7. 

Rating Based on General Rating Formula for Spine Disabilities

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 


Rating Period from June 13, 1997 to February 12, 2008 

After review of the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the criteria for an initial rating in excess of 10 percent under DC 5243 for the cervical spine disability are met or approximated for the portion of the initial rating period from June 13, 1997 to June 22, 2006.  Throughout the period, the evidence shows that the cervical spine disability was manifested by cervical spine tenderness on palpation, forward cervical flexion of 45 degrees, and a combined range of cervical motion of 235 degrees.  This evidence shows a disability picture consistent with the 10 percent schedular rating criteria under DC 5243.  Because the evidence shows no forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, no combined range of motion of the cervical spine of 170 degrees or less, and no cervical muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, an initial rating in excess of 10 percent is not warranted for this portion of the rating period.

The Board has also considered whether the criteria for an initial disability rating in excess of 10 percent are met or approximated under the former rating criteria for IVDS (DC 5293) from June 13, 1997 to June 22, 2006.  For this portion of the rating period, the cervical spine disability was manifested by tenderness on palpation, forward cervical flexion of 45 degrees, and a combined range of cervical motion of 235 degrees.  In consideration thereof, the Board finds that the overall disability picture amounts to no more than mild impairment due to cervical IVDS so that a 10 percent rating under former DC 5293 is warranted.  Although a 10 percent rating is warranted under both the former and revised rating criteria, only the former rating criteria can be applied to the entire portion of the rating period from June 13, 1997 to June 22, 2006.

From June 22, 2006 to February 12, 2008, the criteria for a 20 percent rating under former DC 5293 are met.  For this portion of the rating period, the cervical spine disability was manifested by tenderness on palpation, forward cervical flexion of 45 degrees, and a combined range of cervical motion of 235 degrees, with pain and numbness and decreased muscle strength and decreased sensation in the bilateral upper extremities.  In consideration of the orthopedic and neurological impairment demonstrated, and resolving reasonable doubt in the Veteran's favor, the Board finds that the overall disability picture amounts to moderate impairment due to IVDS so that a 20 percent rating under former DC 5293 is warranted.  Because the Veteran has separate 20 percent ratings for the right and left upper extremity radiculopathies, in addition to the 10 percent rating for the lumbar spine disability, under the revised DC 5243 for this period, it is more advantageous to rate the lumbar spine disability under the revised rating criteria (i.e., DC 5243) from June 22, 2006 to February 12, 2008.

Rating Period from February 12, 2008 to July 20, 2011 

After review of the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the criteria for an initial rating in excess of 20 percent under DC 5243 are met or approximated for the portion of the rating period from February 12, 2008 to July 20, 2011.  See February 2008 VA examination reports.  Throughout the rating period, the evidence shows that the cervical spine disability was manifested by painful motion, cervical spine tenderness on palpation, spasm and guarding resulting in a slight hyperextended head position (i.e., analogous to abnormal spinal contour), and no ankylosis.  This evidence shows a disability picture approximates the current 20 percent schedular rating criteria under DC 5243.  Because the evidence shows no cervical forward flexion of 15 degrees or less and no ankylosis of the entire cervical spine, an initial rating in excess of 20 percent is not warranted for this portion of the rating period.

The Board has also considered whether the criteria for an initial disability rating in excess of 20 percent are met or approximated for the cervical spine disability under the former rating criteria for IVDS (DC 5293) from February 12, 2008 to July 20, 2011.  During the rating period, the cervical spine disability was manifested by painful motion, cervical spine tenderness on palpation, spasm and guarding resulting in an abnormal spinal contour, and no ankylosis, with pain and numbness and decreased muscle strength and decreased sensation in the bilateral upper extremities.  In consideration thereof, the Board finds that the overall disability picture amounts to moderate impairment due to IVDS so that a 20 percent rating under DC 5293 is warranted for the period.  Because the Veteran has separate 20 percent ratings for the bilateral upper extremity radiculopathies, in addition to the 20 percent for the cervical spine disability during the period, under the revised DC 5243, it is more advantageous to rate the cervical spine disability under the revised rating criteria (i.e., DC 5243).

Rating Period from July 20, 2011, forward 

After review of the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the criteria for an initial rating in excess of 30 percent under DC 5243 for the cervical spine disability are met or approximated for the portion of the rating period from July 20, 2011, forward.  Throughout the period, the evidence shows that the cervical spine disability was manifested by cervical spine tenderness on palpation, forward cervical flexion of 12 degrees, and a combined range of cervical motion of 114 degrees after consideration of repetitive movement.  This evidence shows a disability picture consistent with the 30 percent schedular rating criteria.  Because the evidence shows no unfavorable ankylosis of the cervical spine, an initial rating in excess of 30 percent under DC 5243 is not warranted for this portion of the rating period.

The Board has also considered whether the criteria for an initial disability rating in excess of 20 percent are met or approximated for the cervical spine disability under the former rating criteria for IVDS (DC 5293) from July 20, 2011, forward.  During the rating period, the cervical spine disability was manifested by cervical spine tenderness on palpation, forward cervical flexion of 12 degrees, and a combined range of cervical motion of 114 degrees, and no unfavorable cervical ankylosis, with pain and numbness and decreased muscle strength and decreased sensation in the bilateral upper extremities.  In consideration thereof, the Board finds that the overall disability picture amounts to severe impairment due to IVDS so that a 40 percent rating under DC 5293 is warranted for the period.  Because the Veteran has separate 20 percent ratings for the bilateral upper extremity radiculopathies, in addition to the 30 percent for the cervical spine disability, under the revised DC 5243, it is more advantageous to rate the cervical spine disability under the revised rating criteria (i.e., DC 5243).

Initial Rating Analysis for Right Lower Extremity Radiculopathy

The right lower extremity radiculopathy has been rated at 0 percent from June 13, 1997 to October 22, 2011, 10 percent from October 22, 2011 to January 19, 2012, and 20 percent from January 19, 2012, forward, under the criteria found at 38 C.F.R. § 4.124a, DC 8720 for neuralgia of the sciatic nerve.  

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Rating period from June 13, 1997 to October 22, 2011

After review of the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a compensable rating under DC 8720 for the right lower extremity radiculopathy were met or approximated for the portion of the rating period from July 6, 2011 to October 22, 2011.  Throughout the rating period, the right lower extremity radiculopathy was essentially asymptomatic with radiating right leg pain occurring only during intermittent severe flare-ups of associated low back pain and accompanied by no other symptoms or functional impairment.  See, e.g., February 1999 VA examination report.  

Thus, the radicular symptoms in the right lower extremity are wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, the symptoms of radiating right leg pain associated with right lower extremity radiculopathy occurred only intermittently and during periods of severe low back pain flare-up throughout the period.  Otherwise, right lower extremity radiculopathy was essentially asymptomatic and resulted in no functional impairment.  In consideration of the foregoing, the Board finds that the right lower extremity radiculopathy does not even amount to mild neuritis, neuralgia, or incomplete paralysis of the sciatic nerve; therefore, the criteria for a compensable rating for right lower extremity radiculopathy under DC 8520, 8620, or 8720 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.31 (2016).  

Moreover, the former rating criteria (DC 5293) specifically consider neurological findings associated with IVDS.  The 20 percent schedular rating now assigned under former DC 5293 during the period from June 13, 1997 to July 6, 2011 contemplates the symptoms and functional impairment associated with right lower extremity radiculopathy.  A separate compensable rating for the same symptomatology and functional impairment for this period would be pyramiding and is prohibited.  38 C.F.R. § 4.14.

Rating period from October 22, 2011 to January 19, 2012

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under DC 8720 for the right lower extremity radiculopathy were met or approximated for the portion of the rating period from October 22, 2011 to January 19, 2012.  Throughout the rating period, the right lower extremity radiculopathy was manifested by intermittent symptoms of pain and hypoactive (i.e., +1) reflexes, with no other sensory, muscle, or motor deficit.  See July 2011 VA examination report (noting normal muscle strength in the lower extremity and hypoactive reflexes in the right lower extremity); October 2011 VA examination report (noting intermittent pain in the right lower extremity; normal muscle strength, normal reflexes, and a normal sensory examination; and opining that radiculopathy of the right lower extremity was mild in degree).

Thus, the radicular symptoms in the right lower extremity is wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, such as in this case, the rating should be for the mild, or at most, the moderate degree.  In this case, the symptoms of sensory disturbance (i.e., decreased sensation and pain) and some loss of reflexes associated with right lower extremity radiculopathy occurred only intermittently throughout the period, and the October 2011 VA examiner specifically described the degree of impairment associated with the right lower extremity radiculopathy as "mild."  In consideration of the foregoing, the Board finds that the right lower extremity radiculopathy more closely approximate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is mild in degree rather than moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve; therefore, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy under DC 8520, 8620, or 8720 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating period from January 19, 2012, forward

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 20 percent under DC 8720 for the left lower extremity radiculopathy and a rating in excess of 10 percent under DC 8720 for the right lower extremity radiculopathy were met or approximated for the portion of the rating period from January 19, 2012, forward.  Throughout the rating period, the right lower extremity radiculopathy was manifested by constant moderate to severe pain and mild paresthesias and numbness in the right lower extremity, hypoactive reflexes in the right knee, with no other sensory deficit and no muscle or motor deficit.  See January 2012 VA examination report (noting normal right ankle dorsiflexion, hip flexion, knee extension, and great toe extension and opining that radiculopathy of the right lower extremity was moderate in degree); September 2013 VA examination report (noting normal muscle strength, normal right knee and right ankle reflexes, and a normal sensory examination of the right lower extremity).

Thus, the radicular symptoms in the right lower extremity is wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, such as in this case, the rating should be for the mild, or at most, the moderate degree.  In this case, the symptoms of frequent pain, numbness, and paresthesias and hypoactive active reflexes in the right lower extremity associated with right lower extremity radiculopathy.  In consideration of the foregoing, the Board finds that the right lower extremity radiculopathy disability picture more closely approximates neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is moderate in degree rather than moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve; therefore, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy under DC 8520, 8620, or 8720 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for Right Foot Disability

For the entire initial rating period (i.e., from June 13, 1997), the right foot disability is rated at 0 percent (i.e., noncompensable) pursuant to 38 C.F.R. § 4.71a, DC 5280 for unilateral hallux valgus.  See 38 C.F.R. § 4.31 (2016) (providing for zero percent ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable rating are not met).  Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head. 

After review of all the lay and medical evidence of record, the Board finds that the criteria for a compensable (i.e., 10 percent) rating under DC 5280 are not met or approximated for any period.  Throughout the rating period, the evidence shows only minimal or mild hallux valgus deformity with a small Achilles calcaneal spur and no history of surgery.  The reported symptom of pain in the feet while running is attributable to nonservice-connected plantar fasciitis, not the service-connected right foot disability.  See Dorland's Illustrated Medical Dictionary 1421 (32nd ed. 2012) (defining plantar fasciitis is the inflammation of the plantar fascia, owing to repetitive stretching or tearing of the muscle fibers near their attachment to the calcaneal tuberosity; it is one the most common causes of heel pain).  The reported symptoms of numbness in the toes and feet are attributable to the service-connected right and left lower extremity radiculopathies, not the service-connected right foot disability.  Because the evidence shows no severe and disabling to a degree equivalent to amputation of the great toe, or that there was operation with resection of the metatarsal head, a compensable rating is not warranted under DC 5280 for the right foot disability for any period. 

The Board next finds that the weight of the evidence is against a finding that the criteria for an initial compensable rating under DC 5284 for other right foot injuries are met or approximated for any period.  Under DC 5284, a 10 percent rating is warranted for moderate foot injury.  Higher ratings of 20 and 30 percent are available for moderately severe and severe foot injuries, respectively.   Because the right foot disability is manifested by minimal to mild hallux valgus deformity with a small heel spur throughout the rating period, the Board finds that the disability picture associated with the right foot disability does not amount to a "moderate" foot injury; therefore, the assignment of a compensable rating for the right foot disability under DC 5284 is not warranted. 

Extraschedular Referral Analysis

The Board has further considered whether the initial rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned schedular ratings, and there is no unusual or exceptional disability picture shown.  The schedular rating criteria specifically provide ratings for limitation of lumbar/thoracolumbar spine motion, including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and provide separate ratings for neurological impairment.  

The 20 percent schedular rating for moderate lumbar IVDS under DC 5293 for the period from June 13, 1997 to July 6, 2011, the 20 percent schedular rating for lumbar spine disability under DC 5243 from July 6, 2011 to October 22, 2011, and the 40 percent rating under DC 5243 thereafter, together with the separate 10 percent ratings from October 22, 2011 to January 2012 and 20 percent ratings thereafter for right and left lumbar radiculopathy fully consider the Veteran's back pain and bilateral lower extremity radiculopathy due to IVDS and any functional impairment shown to be related thereto.  

The 10 percent schedular rating for mild cervical IVDS under DC 5293 for the period from June 13, 1997 to February 12, 2008, the 20 percent schedular rating for cervical spine disability under DC 5243 from February 12, 2008 to July 20, 2011, and the 30 percent rating thereafter under DC 5243, together with the separate 20 percent ratings under DC 8610 for right and left upper extremity radiculopathy from June 22, 2006, fully consider the Veteran's cervical spine pain and limitation of motion and bilateral upper extremity radiculopathy due to IVDS and any functional impairment shown to be related thereto.  

The noncompensable disability rating for the right foot disability for the entire rating period from June 13, 1997 fully considers the minimal or mild hallux valgus deformity with a small Achilles calcaneal spur and any functional impairment related thereto.

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  38 C.F.R. § 3.321(b)(1).

Earlier Effective Date Analysis for Bilateral Upper Extremity Radiculopathy

The Veteran seeks effective dates earlier than June 22, 2006 for the grant of service connection for bilateral upper extremity radiculopathy.  Service connection for right and left upper extremity cervical radiculitis was awarded based on evidence of decreased sensation in the left and right extremities and decreased muscle strength in the bilateral biceps and bilateral triceps, and the medical opinion that the Veteran had mild to moderate cervical radiculitis secondary to the service-connected cervical spine disability.  See February 2008 rating decision.   

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.  

After review of the record, the Board finds that the criteria for an effective date earlier than June 22, 2006, for the award of service connection for bilateral upper extremity radiculopathy are not met.  The earliest communication which may be construed as an informal claim of service connection for bilateral upper extremity extremity radiculopathy as secondary to the service-connected back disability is the notice of disagreement received on June 22, 2006 wherein he reported numbness and loss of feeling in the arms and hands related to the service-connected cervical spine disability.  38 C.F.R. § 3.155.  The earliest evidence reflecting a diagnosis of cervical radiculitis of the upper extremities is the February 2008 VA examination report.  No radicular symptoms were demonstrated at the earlier February 1999 VA examination for the cervical spine.

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Although entitlement to the benefit may have arisen (i.e., the condition arose) prior to June 22, 2006, no claim for disability benefits for bilateral upper extremity radiculopathy as secondary to the cervical spine disability was received prior to June 22, 2006.  Because no claim for service connection for bilateral upper extremity radiculopathy was received by VA before June 22, 2006, the evidence weighs against the assignment of an earlier effective date, and the appeal is denied.

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case); Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

TDIU Analysis

The Veteran contends that the service-connected bladder disability, lumbar spine disability, cervical spine disability, and upper and lower radiculopathies render him unemployable.  He seeks a TDIU on this basis.

For the entire TDIU rating period from July 20, 2010, the service-connected disabilities are a bladder disability, rated at 40 percent; the lumbar spine disability, now rated at 20 percent from June 13, 1997 to January 18, 2012, and at 40 percent thereafter; migraines, rated at 10 percent from June 13, 1997 to February 12, 2008, and at 30 percent thereafter; the cervical spine disability, rated at 10 percent from June 13, 1997 to February 12, 2008, 20 percent from February 2008 to July 20, 2011, 30 percent thereafter; the left upper extremity radiculopathy, rated at 20 percent from June 22, 2006; right upper extremity radiculopathy, rated at 20 percent from June 22, 2006; the left knee disability, rated at 10 percent from June 13, 1997to October 6, 2009, and at 20 percent from October 6, 2009, thereafter; left lower extremity radiculopathy, rated at 10 percent from October 22, 2011 to January 19, 2012, and rated at 20 percent from January 19, 2012; right lower extremity radiculopathy, rated at 0 percent from June 13, 1997 to October 22, 2011, rated at 10 percent from October 22, 2011 to January 19, 2012, and rated at 10 percent thereafter; left foot disability, rated at 10 percent; the right knee disability, rated at 10 percent from July 7, 1998; costochondritis, rated at December 13, 2004; traumatic brain injury, rated at 10 percent from October 23, 2008; and the right foot disability, rated at 0 percent.  The combined disability rating is 70 percent from June 13, 1997 to June 22, 2006, 80 percent from June 22, 2006 to February 12, 2008, and at 90 percent thereafter. 

Thus, throughout the TDIU rating period, the Veteran has two or more service-connected disabilities with one service-connected disability rated at 40 percent (i.e., bladder disability), and the combined rating for the service-connected disabilities rated at 70 percent or greater; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the award of a TDIU because the evidence shows that the Veteran is not unemployable.  On the July 2011 VA Form 21-8940, the Veteran reported three years of college education and past relevant work experience as a self-employed massage therapist and insurance salesperson.  He also wrote that he had not worked since November 2007 due to disability.  

In February 2006, the Veteran filed a disability claim with the Social Security Administration (SSA).  In May 2006, SSA determined that the Veteran was not disabled.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  Although the SSA determination was made prior to the TDIU rating period on appeal, the Veteran's claim of unemployability due to service-connected disabilities is viewed in relation to its history, and the SSA determination provides some evidence against the appeal.  38 C.F.R. § 4.1 (2016).  

In addition, the evidence shows that the Veteran secured gainful employment during the TDIU rating period.  At the September 2013 VA examination, the Veteran reported that he was employed as a car salesman.  The October 2011 VA examiner had previously opined that the symptoms and functional impairment associated with the sedentary work; therefore, the October 2011 VA medical opinion that the service-connected lumbar and cervical disabilities and knee and foot do not prevent sedentary work, considered together with the fact that the Veteran was able to secure gainful employment during the TDIU rating period, is of significant probative value and weighs against the TDIU appeal.  The Veteran has provided no evidence to show that he is no longer employed as a car salesman and his prior work experience similarly involved sedentary work in the area of sales.  The Board also notes that the Veteran reported at the October 2009 VA examination that he had been unemployed as a massage therapist for less than a year, which suggests that the Veteran was able to maintain gainful employment for a time after November 2007.  

For the foregoing reasons, the Board finds that the service-connected disabilities were not sufficiently incapacitating so as to preclude substantially gainful employment.  In consideration thereof, the Veteran is not unable to secure or follow substantially gainful employment solely due to the service-connected disabilities to warrant a TDIU for any period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral wrist disability is denied.

An initial disability rating of 20 percent, and no higher, for the lumbar spine disability from June 13, 1997 to July 6, 2011 is granted.

An initial disability rating in excess of 20 percent for the lumbar spine disability from July 6, 2011 to October 22, 2011 is denied. 

An initial disability rating of 40 percent, and no higher, for the lumbar spine disability from October 22, 2011 to January 19, 2012 is granted. 

An initial disability rating for the lumbar spine disability in excess of 40 percent thereafter, is denied.

An initial disability rating in excess of 10 percent for the cervical spine disability from June 13, 1997 to February 12, 2008, in excess of 20 percent from February 12, 2008 to July 20, 2011, and in excess of 30 percent thereafter, is denied.

An initial (compensable) disability rating for right lower extremity radiculopathy from June 13, 1997 to October 22, 2011, in excess of 10 percent from October 22, 2011 to January 19, 2012, and in excess of 20 percent thereafter, is denied.

An initial (compensable) disability rating for the right foot disability is denied.

An effective date earlier than June 22, 2006 for the award of service connection for bilateral upper extremity radiculopathy is denied.

A TDIU is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


